
	

114 HR 564 RH: Endangered Salmon and Fisheries Predation Prevention Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 651
		114th CONGRESS
		2d Session
		H. R. 564
		[Report No. 114–830]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Ms. Herrera Beutler (for herself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			November 17, 2016Additional sponsors: Mr. Newhouse, Mrs. McMorris Rodgers, and  Mr. SimpsonNovember 17, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
		
		
			Strike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on January 27, 2015
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to reduce predation on endangered Columbia River
			 salmon and other nonlisted species, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Endangered Salmon and Fisheries Predation Prevention Act . 2.FindingsThe Congress finds the following:
 (1)There are 13 groups of salmon and steelhead that are listed as threatened species or endangered species under the Endangered Species Act of 1973 that migrate through the lower Columbia River.
 (2)The people of the Northwest United States are united in their desire to restore healthy salmon and steelhead runs, as they are integral to the region’s culture and economy.
 (3)The Columbia River treaty tribes retain important rights with respect to salmon and steelhead. (4)Federal, State, and tribal governments have spent billions of dollars to assist the recovery of Columbia River salmon and steelhead populations.
 (5)One of the factors impacting salmonid populations is increased predation by marine mammals, including California sea lions.
 (6)The population of California sea lions has increased 6-fold over the last 3 decades, and is currently greater than 250,000 animals.
 (7)In recent years, more than 1,000 California sea lions have been foraging in the lower 145 miles of the Columbia River up to Bonneville Dam during the peak spring salmonid run before returning to the California coast to mate.
 (8)The percentage of the spring salmonid run that has been eaten or killed by California sea lions at Bonneville Dam has increased 7-fold since 2002.
 (9)In recent years, California sea lions have with greater frequency congregated near Bonneville Dam and have entered the fish ladders.
 (10)These California sea lions have not been responsive to extensive hazing methods employed near Bonneville Dam to discourage this behavior.
 (11)The process established under the 1994 amendment to the Marine Mammal Protection Act of 1972 to address aggressive sea lion behavior is protracted and will not work in a timely enough manner to protect threatened and endangered salmonids in the near term.
 (12)In the interest of protecting Columbia River threatened and endangered salmonids, a temporary expedited procedure is urgently needed to allow removal of the minimum number of California sea lions as is necessary to protect the passage of threatened and endangered salmonids in the Columbia River and its tributaries.
 (13)On December 21, 2010, the independent Pinniped-Fishery Interaction Task Force recommended lethally removing more of the California sea lions in 2011.
 (14)On August 18, 2011, the States of Washington, Oregon, and Idaho applied to the National Marine Fisheries Service, under section 120(b)(1)(A) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389(b)(1)(A)), for the lethal removal of sea lions that the States determined are having a significant negative impact on the recovery of Columbia River and Snake River salmon and steelhead.
 (15)On September 12, 2011, the National Marine Fisheries Service announced it was accepting the States’ application for lethal removal of sea lions and that it would reconvene the Pinniped-Fishery Interaction Task Force to consider the States’ application. This Act will ensure the necessary authority for permits under the Marine Mammal Protection Act of 1972 to be issued in a timely fashion.
 (16)During a June 14, 2011, hearing, the Committee on Natural Resources of the House of Representatives received testimony from State and tribal witnesses expressing concern that significant pinniped predation of important Northwest fish resources other than salmonids is severely impacting fish stocks determined by both Federal and State fishery management agencies to be at low levels of abundance, and that this cannot be addressed by section 120 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389), which as in effect before the enactment of this Act restricted control of predatory pinnipeds’ impact only with respect to endangered salmonids.
			3.Taking of sea lions on the Columbia River and its tributaries to protect endangered and threatened
 species of salmon and other nonlisted fish speciesSection 120 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389) is amended by striking subsection (f) and inserting the following:
			
				(f)Temporary marine mammal removal authority on the waters of the Columbia River or its tributaries
 (1)Removal authorityNotwithstanding any other provision of this Act, the Secretary may issue a permit to an eligible entity authorizing the intentional lethal taking on the waters of the Columbia River and its tributaries of sea lions that are part of a population that is not categorized as depleted under this Act or listed as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), to protect endangered and threatened species of salmon and other nonlisted fish species.
					(2)Permit process
 (A)In generalAn eligible entity may apply to the Secretary for a permit under this subsection. (B)Deadline for consideration of applicationThe Secretary shall approve or deny an application for a permit under this subsection by not later than 30 days after receiving the application.
 (C)Duration of permitA permit under this subsection shall be effective for no more than one year after the date it is issued, but may be renewed by the Secretary.
						(3)Limitations
 (A)Limitation on permit authoritySubject to subparagraph (B), a permit issued under this subsection shall not authorize the lethal taking of more than 10 sea lions during the duration of the permit.
 (B)Limitation on annual takingsThe cumulative number of sea lions authorized to be taken each year under all permits in effect under this section shall not exceed one percent of the annual potential biological removal level.
 (4)Delegation of permit authorityAny eligible entity may delegate to any other eligible entity the authority to administer its permit authority under this subsection.
 (5)NEPASection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to this subsection and the issuance of any permit under this subsection during the 5-year period beginning on the date of the enactment of this subsection.
 (6)Suspension of permitting authorityIf, 5 years after enactment, the Secretary, after consulting with State and tribal fishery managers, determines that lethal removal authority is no longer necessary to protect salmonid and other fish species from sea lion predation, may suspend the issuance of permits under this subsection.
 (7)Eligible entity definedIn this subsection, the term eligible entity means each of the State of Washington, the State of Oregon, the State of Idaho, the Nez Perce Tribe, the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon, the Confederated Tribes and Bands of the Yakama Nation, and the Columbia River Inter-Tribal Fish Commission.
 (8)Training in Wildlife ManagementPermit holders exercising lethal removal authority pursuant to this Act shall be trained in wildlife management..
 4.Sense of CongressIt is the sense of the Congress that— (1)preventing predation by sea lions, recovery of listed salmonid stocks, and preventing future listings of fish stocks in the Columbia River is a vital priority; and
 (2)the Federal Government should continue to fund lethal and nonlethal removal measures for preventing such predation.
 5.Treaty rights of federally recognized Indian tribesNothing in this Act or the amendment made by this Act shall be construed to affect or modify any treaty or other right of any federally recognized Indian tribe.
		
	
		November 17, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
